Title: From James Madison to James Barbour, 7 May 1824
From: Madison, James
To: Barbour, James


        
          Dear Sir
          May 7. 1824
        
        I have recd. your favor of the 2d. and thank you for the trouble you have taken in preparing the papers it inclosed: which I have signed and forwardd to Mr. Allen & Mr. Roberts. I had expected to hear from some quarter on the subject of my note to the Bank renewable with yours some time ago; and know not whether the discount be still due or may have been pd. out of tolls accruing on all the turnpike shares owned by me. I have requested Mr. Roberts to inform me of whatever means may be needed for the execution of his power. We are suffering at present from too much rain. On Tuesday there was a Storm with a flood particularly injurious to Plant beds. I have not heard that it reached your Estabts. There is a good deal of fly in the Wheat excepting the Lawler. But its mischiefs are much alleviated by the wet weather; and in strong soils wholly stifled. Yrs. with great esteem
        
          J. M.
        
      